Citation Nr: 1510626	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-48 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for left hip disorder, claimed as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The appellant served in the Connecticut Army National Guard with active duty for training (ACDUTRA) from July 1962 to December 1962.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

After the issuance of the November 2010 statement of the case, the appellant submitted additional evidence in March 2012.  In a February 2015 statement, his representative waived agency of original jurisdiction (AOJ) of such evidence.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

The Board notes that in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless file.  A review of the documents in the VBMS file reveals a sole entry consisting of a February 2015 Informal Hearing Presentation submitted by the appellant's representative.  The documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a completed record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The appellant contends that his current left knee disorder, diagnosed as severe degenerative osteoarthritis, is a result of his period of ACDUTRA or, in the alternative, a pre-existing left knee disorder was aggravated beyond its natural progression by his period of ACDUTRA.  The record shows that the appellant suffered a left knee injury prior to entering his period of ACDUTRA, and underwent surgery to remove cartilage from the knee.  Although the appellant reported the injury at entrance in June 1962, he did not complain of any residual problems.  Furthermore, a June 1962 Report of Medical Examination did not note any disability associated with the left knee.

The appellant further contends that, as a result of his left knee disorder, he now suffers from a left hip disorder.  Specifically, he alleges that, as a result of the instability in his left knee, he fell down a flight of stairs and fractured his hip.

While the service treatment records from the appellant's period of ACDUTRA from July 1962 to December 1962 are of record, the appellant's service treatment records from his service in the Connecticut Army National Guard are not.  Although the AOJ sent a letter, dated June 2010, to the Connecticut Army National Guard requesting the appellant's service treatment records and verification of all periods of service, there was no response from the Connecticut Army National Guard.  On remand, the AOJ should again attempt to verify all periods of ACDUTRA and inactive duty for training (INACDUTRA) and to obtain the appellant's complete service treatment records from his Connecticut Army National Guard service.  If the appellant's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

When a claim for service connection is based on a period of ACDUTRA, if there is no evidence showing that the appellant became disabled as a result of a disease or injury incurred in or aggravated in the line of duty during ACDUTRA, the period would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran."  Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

The Board notes that, while the presumption of soundness applies to all who served on active duty for their period of active duty, the presumption of soundness does not apply to a claimant who only served on ACDUTRA.  38 U.S.C.A. § 1111.  Instead, when a claim for service connection based on aggravation of a pre-existing condition is based on a period of ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, and as previously noted, the appellant contends that, while he suffered a knee injury prior to entering into the period of ACDUTRA, the training regimen caused or aggravated his left knee disorder beyond its natural progression.  In support of his claim, the appellant stated that, after suffering a knee injury in high school, his knee would give out.  He stated that, following two surgeries to repair torn cartilage, he no longer experienced instability problems, and he was able to play high school baseball without any problems.  After he joined the Connecticut Army National Guard in 1962, he claims that his knee started to give out again, and caused him to fall.  The appellant stated that he sought treatment for the problem after ACDUTRA from a number of doctors.  Initially, it was recommended that he try to rehabilitate the knee with exercise, but that did not resolve the problem  He also stated that, after completing 6 years of reserve duty, his doctor drained "a lot of water from my knee, but the problem did not get resolved."  See Appellant's Statement, June 2010.

The appellant also submitted a statement from his brother in support of his claim.  His brother stated that, in the fall of 1962, he visited the appellant while he was training at Fort Dix, New Jersey.  He stated that the appellant appeared very different, and "seemed crippled and was limping as his walked."  The appellant's brother also stated that the appellant's condition has remained constant to the present.  The appellant also submitted a letter from his wife indicating that the appellant has suffered from knee problems since the late 1960s.  His wife also indicated that his knee gives out after walking only a short distance.

With regard to the lay statements of record, the appellant and his brother are competent to report the nature and severity of the appellant's symptoms during his period of ACDUTRA, as such symptoms are capable of lay observation and report.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the determination as to whether a disability underwent an increase in severity during service is a complex medical determination that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claim is competent to provide evidence as to diagnoses of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The appellant's service treatment records from his period of ACDUTRA do not contain any treatment or complaints for knee pain.  However, on the appellant's Report of Medical History, dated January 1963, the appellant indicated that he was suffering from a "trick" or locked knee.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Here, the appellant has not yet been provided with a VA examination.  In light of the lay statements of record from the appellant, his brother, and his wife, the appellant's in-service claim of a "trick" or locked knee, the lack of any problem noted on entrance, and the lay statements concerning continuity of symptoms, an etiological opinion should be obtained on remand.

As the appellant has also claimed that his left hip disorder is secondary to his left knee disorder, the issue of service connection for a left hip disorder is inextricably intertwined with the claim of service connection for a left knee disorder, and it is deferred pending the outcome of the former claim.  See Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); Parker v. Brown, 10 Vet. App. 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466, 467 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Finally, although the current record contains private treatment records concerning the appellant's left knee and left hip, additional records may exist that have not already been associated with the claims file.  Therefore, while on remand, the appellant should be given an opportunity to identify any VA or non-VA healthcare provided that has treated him for his left knee.  If the appellant respond, such identified record should be obtained for consideration in the appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate source, to include the National Personnel Records Center or Connecticut Army National Guard, to obtain all service treatment records and verify the appellant's period of ACDUTRA and INACDUTRA.  In making these requests, use the appellant's complete name, as listed on his Form DD-214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exists or that further efforts to obtain it would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2.  Furnish the appellant a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Specifically request that the appellant provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development and all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination in order to determine the nature and etiology of his left knee and left hip disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to answer the following:

(a)  Did the appellant have any left knee disability prior to his period of ACDUTRA (July 1962 to December 1962)?  If so, please identify the diagnosis.

(i)  If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that the pre-existing left knee disability permanently increased in severity beyond the natural progression during his period of ACDUTRA (July 1962 to December 1962)?    

(ii)  If the appellant's left knee disability did not pre-exist his period of ACDUTRA (July 1962 to December 1962), is it as least as likely as not (i.e., a 50 percent or greater probability) that any current left knee disability had its onset in or was related to such period of service.

(b)  If, and only if, the examiner concludes that the appellant's left knee disability was caused or aggravated by service, he or she should then provide an opinion as to whether it is as least as likely as not that the appellant's left hip disorder is caused or aggravated by the appellant's service-connected left knee disorder.  If aggravation is found, the examiner shall, if possible, opine as to (a) the baseline level of the left hip disorder prior to the aggravation, and (b) the current level of severity of the left hip disorder.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts, including the lay statements of record and medical principles involved, would be of considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




